DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-9 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
The claims as presented are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following is a review of major issues of indefiniteness. However, with the large amount of indefiniteness errors in the claims this may not be a complete list. Further, once the cited errors are corrected, the corrections may very well bring up further questions of indefiniteness in the claims. Therefore, the Office recommends a complete review of the entirety of the presented claims.
In regards to claims 1: Applicant claims a big data server, however applicant disclosure provides no guidance what differentiates a big data server from, for example, a small data server. The term is therefore subjective and indefinite. Corrective action or clarification is required.
Further in regards to claim 1: Applicant claims:
calculate battery charging/discharging power to be limited based on the driving power pattern received from the big data server
Applicant claims the driving power pattern [is/has been] received from the big data server, however this appears to be missing the necessary step of communicating the driving power pattern from the big data server to the controller provided in the vehicle. Corrective action or clarification is required.
Further in regards to claim 1: Applicant claims
a controller provided in the vehicle and configured to 
determine whether to limit charging/discharging power of a battery… [and] 
calculate battery charging/discharging power to be limited
Applicant appears to be claiming the same basic functionality in two different instances in two different ways. First, consistency in claim terms is required for clarity. Second, is unclear if this step is performed twice, optionally in two different ways, and the metes and bounds are unclear. Corrective action or clarification is required.
Further in regards to claim 1: Applicant recites multiple claim language options that further limit other optional claim terms, and it is therefore unclear as to what is considered optional and what is considered to be mandatory by the claim. Examples (with optional claim language underlined for emphasis) are:
limit charging/discharging power of a battery based on 
continuous charging/discharging time 
or 
an accumulation amount of continuous charging/discharging power of the battery
and
calculate battery charging/discharging power to be limited based on the driving power pattern received from the big data server when the charging/discharging power of the battery is limited.
It is therefore unclear exactly what terms are limited by what, rendering the terms indefinite. Corrective action or clarification is required. 
Further in regards to claim 1: Applicant claims continuous charging/discharging time and continuous charging/discharging power, however Applicant disclosure makes no explicit definition of what charging or discharging scenarios that the Applicant considers to be continuous. As Applicant does not provide any definition of the term, Merriam-Webster dictionary defines continuous as:
1 : marked by uninterrupted extension in space, time, or sequence 
2 [of a function] : having the property that the absolute value of the numerical difference between the value at a given point and the value at any point in a neighborhood of the given point can be made as close to zero as desired by choosing the neighborhood small enough
This term is therefore considered subjective and indefinite because Applicant disclosure provides no guidance as to what the metes and bounds of a continuous charging/discharging is. It would, for example, be unclear to one of ordinary skill if a break in discharging (such as vehicle stopping, regenerative brake charging, etc) is constituted as the end of a continuous discharge. Further, for the same example, it would be unclear if said regenerative braking charging would be considered continuous, or perhaps intermittent. Corrective action or clarification is required.
In regards to claim 2: Applicant claims a lower layer cloud server and a higher layer cloud server that include subjective terms “lower” and “higher” that are not clearly defined in Applicant disclosure, and are therefore considered subjective and indefinite. Corrective action or clarification is required.
In regards to claims 3, 5, 6 and 8: Applicant claims determining… actually measured charging/discharging power that is considered indefinite because it is unclear what “actually” measured power is compared to other types of measured power. Corrective action or clarification is required.
Further in regards to claim 3: Applicant claims determining that actually measured charging/discharging power of the battery is greater than a preset rate of preset maximum available charging/discharging power that is indefinite because a preset rate of preset maximum available power is unclear and indefinite as to what units of measurement are being used, and what . As understood in the art, power is the amount of energy transferred per unit time, i.e. a rate of transfer. It is therefore unclear exactly what units the Applicant is comparing a measured power too. Corrective action or clarification is required.
In regards to claim 5: Applicant claims calculate the battery charging/discharging power to be limited by reflecting the driving power pattern in the actually measured battery charging/discharging power that is considered indefinite because Applicant is unclear what the metes and bounds of what “reflecting” the driving power pattern in the measured battery power actually includes. Corrective action or clarification is required.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
1. A system for controlling vehicle power using big data, comprising:
a big data server configured to receive vehicle driving related data generated in a vehicle, process and analyze the received data to generate a driving power pattern of the vehicle, and store the driving power pattern; and (The broadest reasonable interpretation includes a generic computer processor receiving data. The source of the data is considered a generic data gathering step that is insignificant extra solution activity in absence of any meaningful application on the vehicle of which data is collected from. The generation of the driving power pattern is considered an abstract mental process merely performed and stored by a generic computer processor.)
a controller provided in the vehicle and configured to determine whether to limit charging/discharging power of a battery based on continuous charging/discharging time or an accumulation amount of continuous charging/discharging power of the battery and calculate battery charging/discharging power to be limited based on the driving power pattern received from the big data server when the charging/discharging power of the battery is limited. (As best understood, the broadest reasonable interpretation includes receiving data from a server computer, and the abstract mental process of computationally generating battery power limits based on the received data by a generic computer processor located onboard a vehicle. It is noted that the vehicle is not meaningfully affected by the claimed computations.)
The Supreme Court has “long held that this provision contains an important implicit exception: [l]aws of nature, natural phenomena, and abstract ideas are not patentable.” E.g., Alice Corp. v. CLS Bank Inti, 573 U.S. 208, 216 (2014). 
In issues involving subject matter eligibility, our inquiry focuses on whether the claims satisfy the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 216—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). This framework considers, in the first step, whether the claim at issue is “directed to” one of those ineligible concepts. Id. If not, the claim satisfies § 101. Id. If the claim is “directed to” one of those ineligible concepts, we proceed to the second step, where we “consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 566 U.S. at 79). The Supreme Court characterizes the second step as “a search for an ‘inventive concept’ — i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (quoting Mayo, 566 U.S. at 72—73) (alteration in original). “[Merely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. at 221. 
On January 7, 2019, the PTO issued revised guidance on the application of § 101. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (hereinafter “2019 Guidance”). The 2019 Guidance includes steps 2A and 2B. Under Step 2A, Prong One, of that guidance, we first look to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes). If a claim recites a judicial exception, we proceed to Step 2A, Prong Two, in which we determine if the claim recites additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)—(c), (e)-(h)). Only if a claim recites a judicial exception and fails to integrate that exception into a practical application, do we proceed to Step 2B of the guidance. At Step 2B, we determine if the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or simply appends well understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See 2019 Guidance.
Applying Step 1 of the Alice Analysis, the claims are understood to be directed to a process, machine, manufacture or composition of matter, and therefore we proceed to step 2A.
Applying Step 2A, Prong One of the Alice analysis, claim 1 is determined to be directed to an abstract idea (mental processes). Claim 1 is directed to an abstract mental process of receiving, processing and generating driving power pattern data by a generic computer processor, communicating this data to a second processor located onboard vehicle, which performs a second abstract mental process of further processing this data to generate a result.  Claim 1 does not claim any steps that cannot be performed mentally by one of ordinary skill in the art, but is merely performed on a generic computer, and therefore falls within the “mental processes” grouping. See 84 Fed. Reg. 52. Because we conclude that claim 1 recites an abstract idea, we proceed to Step 2A, Prong Two.
Applying Step 2A, Prong Two of the Alice analysis, we determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception; and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not “directed to” the judicial exception.
Apart from the receiving, processing, analyzing and generating steps in the first mental process, and the determining and calculating of the second mental process, Applicant merely includes structural elements of a vehicle and a server. However, neither the vehicle nor the server are meaningfully effected by the mental processes claimed. Claim 1 does not recite any limitation that even generally links the use of the judicial exception to a particular technological environment. Accordingly, the language itself of claim 1 does not reflect an improvement in any particular technical field or technology. There is also no evidence that the claimed system recites an improvement to the functioning of the “computer system” itself. See MPEP § 2106.05(a). Claim 1 also does not appear to use a judicial exception in conjunction with any particular machine. See 84 Fed. Reg. 55. Accordingly, claim 1 does not integrate the judicial exception into a practical application of the exception, and we proceed to Step 2B.
Applying Step 2B of the Alice analysis, the claim(s) does/do not include additional elements beyond the judicial exception that is not “well-understood, routine, conventional” in the field or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations are no more than a field of use or merely involve insignificant extrasolution activity. Therefore, viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Corrective action or clarification is required. 
Dependent claims 2-9 further limit the server, and/or the mental processes claimed, and do not appear to overcome these deficiencies. Therefore dependent claims 2-9 are rejected in the same or a similar manner as claim 1, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luke et al. (US 20130030630 A1) herein “Luke”.
In regards to Claim 1, as best understood, Luke discloses the following: 
1. A system for controlling vehicle power using big data, (Abstract) comprising:
a big data server (see at least Fig. 4, item 408a and [0084] “backend systems 408 including one or more backend servers 408a”) configured to receive vehicle driving related data generated in a vehicle, (see at least [0085] “data communications over wireless infrastructures (shown as zigzagged lines with double headed arrows), for example communications with the electric scooter or motorbike 100.”) process and analyze the received data to generate a driving power pattern of the vehicle, (see at least Fig. 7, items 704 and 708, and [0105] “At 704, the controller of the vehicle or the backend system determines the estimated range of the vehicle based at least in part on historical profile for the main electrical power storage device” and [0107] “At 708, the controller of the vehicle or the backend system determines the estimated range of the vehicle based at least in part on a historical driving pattern of the vehicle. Such may include an average speed and/or average acceleration during vehicle operation over some period of time. The operational characteristics may be weighted, for example more recent operational characteristics may have more of an influence than less recent operational characteristics.”) and store the driving power pattern; (see at least Fig. 7, items 704 and 708, see also [0117]-[0118]) and
Luke discloses a server comprising/providing a driving power pattern of a vehicle that includes data generated in said vehicle. Luke also discloses data connections between said server and vehicle. As multiple references are made to current conditions, Luke clearly communicates these conditions to said server. Although the driving patterns of Luke are inherently generated in some meaningful way, Luke does not explicitly generate a driving power pattern of the vehicle at the said server. However, at the time of filing, one of ordinary skill would conclude the server of Luke as capable of performing generation of said driving patterns, with the motivation of reducing processing power necessary at the vehicle. Further, the results of this modification would have been predictable.
As best understood, Luke discloses the following: 
a controller provided in the vehicle (see at least Fig. 2, controller 204) and configured to determine whether to limit charging/discharging power of a battery based on continuous charging/discharging time or an accumulation amount of continuous charging/discharging power of the battery (see at least [0012] “based on various conditions such as a current charge condition or status of an electrical power or energy storage device… controller may control operation of one or more power converters to limit current and/or voltage supplied to a traction electric motor of the vehicle or vehicle accessories, as needed to ensure adequate range to reach a site of replacement or replenishment.”, [0019] “determining the estimated range of the vehicle based at least in part on a charge level of the main electrical power storage device at the present time”) 
and calculate battery charging/discharging power to be limited based on the driving power pattern received from the big data server when the charging/discharging power of the battery is limited. (see at least Fig. 5, steps 508, 510 and [0093] At 508, the controller of the vehicle or the backend system determines whether to limit operational characteristic of a prime mover and/or vehicle accessories based at least in part on result of comparison of determined travel distance and determined estimated range” and [0094] “the operational characteristic may be limited by controlling the amount of power (e.g., current and/or voltage) supplied to the prime mover and/or accessory via a power supply such as one or more power converters.”)
In regards to Claim 2, as best understood, Luke suggests the following: 
2. The system according to claim 1, wherein the big data server includes a lower layer cloud server (see at least Fig. 4, item 408a and [0084] “backend systems 408 including one or more backend servers 408a”) configured to directly receive the vehicle driving related data from the vehicle, (see at least [0085] “data communications over wireless infrastructures (shown as zigzagged lines with double headed arrows), for example communications with the electric scooter or motorbike 100.” and [0107] “At 708, the controller of the vehicle or the backend system determines the estimated range of the vehicle based at least in part on a historical driving pattern of the vehicle. Such may include an average speed and/or average acceleration during vehicle operation over some period of time. The operational characteristics may be weighted, for example more recent operational characteristics may have more of an influence than less recent operational characteristics.”) and a higher layer cloud server configured to receive the vehicle driving related data from the lower layer cloud server, process the vehicle driving related data to generate the driving power pattern (see at least Fig. 7, items 704 and 708, and [0105] “At 704, the controller of the vehicle or the backend system determines the estimated range of the vehicle based at least in part on historical profile for the main electrical power storage device” and [0107] “At 708, the controller of the vehicle or the backend system determines the estimated range of the vehicle based at least in part on a historical driving pattern of the vehicle. Such may include an average speed and/or average acceleration during vehicle operation over some period of time. The operational characteristics may be weighted, for example more recent operational characteristics may have more of an influence than less recent operational characteristics.”) and store the driving power pattern. (see at least Fig. 7, items 704 and 708, see also [0117]-[0118]) 
See also obviousness rejection of claim 1, above.
In regards to Claim 3, as best understood, Luke suggests the following: 
3. The system according to claim 1, wherein the controller is configured to calculate the continuous charging/discharging time of the battery in response to determining that actually measured charging/discharging power of the battery is greater than a preset rate of preset maximum available charging/discharging power. (see Fig. 5, steps 502-508 and [0090]-[0093])
Luke discloses determining estimated range based on battery power available, equivalent to the claimed preset rate of preset maximum available charging/discharging power, as best understood. Luke further compares this to the estimated travel distance, equivalent to the actually measured charging/discharging power, as best understood. Based on this determination, Luke determines that vehicle operation should be limited in order extend the estimate range, equivalent to the continuous charging/discharging time of the battery, as best understood. 
In regards to Claim 4, as best understood, Luke discloses the following: 
4. The system according to claim 3, wherein the preset maximum available charging/discharging power is stored in the controller in the form of a data map based on state of charge of the battery and a surrounding temperature. (see at least [0019] “Determining an estimated range of the vehicle based at least in part on at least one electrical characteristic of the main electrical power storage device at a present time may include determining the estimated range of the vehicle based at least in part on a least one environmental parameter (ambient temperature, terrain) of an environment in which the vehicle is operated at the present time.”)
In regards to Claim 5, as best understood, Luke discloses or suggests the following: 
5. The system according to claim 3, wherein, in response to determining that the continuous charging/discharging time of the battery is longer than a preset reference time, the controller is configured to calculate the battery charging/discharging power to be limited by reflecting the driving power pattern in the actually measured battery charging/discharging power. (see at least Fig. 5, steps 502-508 and [0090]-[0093])
In regards to Claim 6, as best understood, Luke discloses or suggests the following: 
6. The system according to claim 5, wherein, in response to determining that the continuous charging/discharging time of the battery is longer than the preset reference time, the controller is configured to calculate the battery charging/discharging power to be limited by calculating a charging/discharging power limiting rate that is a function of the actually measured battery charging/discharging power, (see at least Fig. 5, steps 508 and 510)
the driving power pattern and the continuous charging/discharging time and multiplying the actually measured battery charging/discharging power by the charging/discharging power limiting rate. (see above citations, inherent to the rate calculations of Luke)
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liu et al. (US 20140236403 A1) that discloses a vehicle system wherein a likelihood-of-success for an electric vehicle to reach a destination on a current battery charge is determined, wherein options are provided to a driver to extend vehicle range, and thereby increase the likelihood-of-success.
Diller et al. (US 5487002) that discloses a vehicle system wherein energy consumption versus time as input to the vehicle mathematical model, wherein the resulting display based on the existing battery charge would be "trip number x can be successfully completed z times with yyy miles remaining."
Sera (US 20130073507 A1) that discloses an electric vehicle capacity detection and estimation judge the necessity of charging the battery to the user, wherein information of the power consumption prediction amount is outputted at the same time as the display of the information of the remaining capacity of the battery 1 and the information of the power consumption prediction amount by the display 150.
Examiner’s Note: It is the position of the Examiner that a plurality of the above references very likely apply to Applicant’s claims. However, due to the large number of 35 U.S.C. 112(b) rejections, the Examiner has not been able to ascertain the exact metes and bounds of the Applicant’s claims. As such, the Examiner requests Applicant review these references closely. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
December 12, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669